EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael V. Battaglia on September 07, 2021.
The application has been amended as follows: 
	Claim 4 has been canceled.

1. 	A method of picking up a sample vessel from a sample carrier by means of a gripping device having a first gripping section and a second gripping section, wherein the first gripping section is designed to grip the sample vessel from a first side, wherein the first gripping section has a first holder for the sample vessel and a first tool for moving the sample vessel along a stroke movement path, wherein the second gripping section is designed to grip the sample vessel from a second side opposite the first side, wherein the second gripping section has a second holder for the sample vessel, the method comprising the steps of: 
- positioning the first gripping section on the first side of the sample vessel and the second gripping section on the second side of the sample vessel such that the first gripping section faces the second gripping section along the stroke movement path, 
- engaging the first tool with the sample vessel, 
- moving the sample vessel along the stroke movement path in the direction from the first side to the second side, 
- picking up the sample vessel in the second holder, Application Serial No. 16/328,849 Attorney Docket No. 4582-105 Page 3 of 17 
- repositioning the first gripping section and the second gripping section in a lateral direction orthogonal to the stroke movement path such that the first gripping section on the first side of the sample vessel is located opposite the second gripping section along the stroke movement path, the sample vessel being arranged in a free area not occupied by the sample carrier, 
- moving the sample vessel along the stroke movement path in the opposite direction from the second side to the first side, 
- engaging the sample vessel with the first holder provided in the first gripping section, 
further comprising the following steps for dispensing the sample vessel into a target sample receptacleApplication Serial No. 16/328,849 
Attorney Docket No. 4582-105Page 4 of 17 - repositioning the first gripping section such that the sample vessel is assigned to the target sample vessel receptacle with respect to the stroke movement path, 
- disengaging the sample vessel from the first holder provided in the first gripping section and moving the sample vessel along the stroke movement path from the first side to the second side, 
- depositing the sample vessel in the target sample vessel receptacle.
5. (Currently Amended) The method of claim [[4]] 1, wherein said disengaging of the sample vessel from the first holder provided in the first gripping section is effected by means of the first tool provided in the first gripping section.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers James Smith (US 2004/0258566) and Warhurst et al., (US 2012/0060514)the closest prior art to the invention set forth in claim 1.  However, neither reference teaches or fairly suggests, in particular the following steps for dispensing the sample vessel into a target sample receptacleApplication Serial No. 16/328,849 
Attorney Docket No. 4582-105Page 4 of 17 - repositioning the first gripping section such that the sample vessel is assigned to the target sample vessel receptacle with respect to the stroke movement path, 
- disengaging the sample vessel from the first holder provided in the first gripping section and moving the sample vessel along the stroke movement path from the first side to the second side, 
- depositing the sample vessel in the target sample vessel receptacle.  The examiner considers the target sample vessel receptacle different from the second holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798